EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Christopher, Attorney on 06/17/21.

IN THE CLAIMS:
           Cancel claims 11-12 and 14-15.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:  Jay (US 2007/0111327) is considered to be the closest prior art of record.  Jay discloses a method of diagnosing or determining a degenerative joint condition such as arthritis in a subject (e.g. para’s 0012, 0013, 0028,  0034, page 12).  Jay discloses that the method comprises obtaining a connective tissue sample from the subject and detecting lubricin in the sample and in a control sample and determining if the subject has the degenerative joint condition (e.g. para 0012).  Jay discloses that the lubricin to be detected is contacted with  a solid surface having a first substance that binds a peptide sequence of lubricin with the sample and contacting with a second substance that binds a carbohydrate moiety of lubricin (thus teaching the binding of a lubricin which has a posttranslation modification).  Jay discloses that the detection can be by ELISA (e.g. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/Primary Examiner, Art Unit 1641